Citation Nr: 1633341	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for soft tissue carcinoma, also claimed as appendiceal and colonic cancer, to include as due to exposure to herbicides.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2014).

3.  Entitlement to DIC based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to November 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and a March 2015 rating decision by the VA RO and Pension Management Center in Milwaukee, Wisconsin.  The Veteran passed away in January 2015.  The Appellant is the Veteran's surviving spouse.

The record reflects that the Appellant has been accepted as a proper substitute claimant with respect to the Veteran's appeal pending at the time of his death.  As such, the Board finds that the Appellant has been substituted as the claimant with respect to the Veteran's appeals pending at the time of his death.  The Appellant retains the Veteran's docket number before the Board.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000.

In December 2015, the Appellant testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In January 2016, the Appellant submitted additional evidence and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Soft Tissue Sarcoma

The Appellant contends that the Veteran was exposed to Agent Orange while serving in the Republic of Vietnam and that he developed cancer of the appendix, which then metastasized to the lungs and bones, due to that exposure.  See December 2015 Board hearing transcript.  The Veteran's service records, to include his DD Form 214, confirm that he had service in the Republic of Vietnam during the Vietnam era.  Therefore, his in-service exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).

As to evidence linking the Veteran's cancer to his in-service herbicide exposure, the record includes medical records dated in July 2014 in which the Veteran's oncologist, N. Bharany, M. D., states "I had previously told [the Veteran] that cancers have been reported with exposures to Agent Orange.  His cancer originated in the appendix and colon.  The spread of the cancer to the bones from colon cancer is rare.  It could be due to mutations that he has acquired that is related to Agent Orange exposure and exposure to other unknown chemicals."  In addition, in January 2016, the Appellant submitted another statement from Dr. Bharany in which he opines that the Veteran's cancer "originated in the appendix and colon and spread of cancer to the bones from colon cancer is rare.  It could be more likely than not due to mutations that he has acquired that is related to Agent Orange exposure and other unknown chemicals agents."  The Board finds that, although Dr. Bharany's opinions provide an indication that there may be a causal or etiological link between the Veteran's presumed in-service exposure to herbicides and his cancer, they are equivocal and are not supported by adequate rationale.  Dr. Bharany's opinions that the cancer "could be" related to the in-service herbicide exposure do not provide an adequate basis for finding that it is at least as likely as not that the Veteran's cancer was due to his in-service herbicide exposure.

The Board observes that the Veteran was provided a VA examination as to his appendiceal cancer in April 2012.  Although the April 2012 VA examiner opined as to the likelihood of a causal or etiological link between the Veteran's cancer and his presumed in-service exposure to herbicides, he did not provide an opinion as to the precise mechanism described by Dr. Bharany, namely, mutations caused by Agent Orange.  Accordingly, the April 2012 VA examination is inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that, as the record contains evidence that the Veteran's cancer may have been due to his presumed in-service exposure to herbicides, but does not contain sufficient competent evidence of such a causal link, the issue must be remanded so that a VA opinion may be obtained on the matter.

The Board notes that the Appellant has the right to submit additional evidence and argument on the matter, to include further statements from Dr. Bharany providing further rationale and clarification of the opinions he previously provided.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


DIC Claims

The Appellant filed a timely notice of disagreement as to the March 2015 rating decision's denial of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 (West 2014) and entitlement to DIC based on service connection for the cause of the Veteran's death.  See VA Form 21-0958, Notice of Disagreement, received in April 2015.  The Appellant has not been issued a corresponding statement of the case for the issues.  As a timely notice of disagreement as to the matters has been received, and the Appellant has not otherwise withdrawn the appeal in writing, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1.  Provide the Appellant and her representative a statement of the case with respect to the issues of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 (West 2014) and entitlement to DIC based on service connection for the cause of the Veteran's death.  The Appellant should be informed that she must file a timely substantive appeal to perfect an appeal to the Board of the March 2015 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate actions must be completed.

2.  Forward the record and a copy of this Remand to an appropriately qualified VA clinician for preparation of an addendum opinion.  The clinician selected to provide the opinion must indicate that the record was reviewed.  The clinician is asked to respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's appendiceal cancer, which metastasized to the lungs and bones, was causally or etiologically related to the Veteran's active service, to include presumed exposure to herbicides?

The clinician must provide adequate rationale for any opinion given.  The clinician must address the opinions of record from Dr. Bharany that the Veteran's cancer may have been due to mutations caused by exposure to Agent Orange.  In so doing, the clinician should note that the Veteran's in-service exposure to herbicides is presumed.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




